

EXHIBIT 10.1
EIGHTH AMENDMENT TO LEASE AGREEMENT
THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of June 17, 2014, by and between ECI FOUR GOLD STREET LLC, a California
limited liability company (“Landlord”), and TIVO INC., a Delaware corporation
(“Tenant”).
RECITALS
A.
Landlord (as successor in interest to Bixby Technology Center, LLC, a Delaware
limited liability company, and WIX/NSJ Real Estate Limited Partnership, a
Delaware limited partnership) and Tenant are parties to that certain lease dated
October 6, 1999 (the “Original Lease”), which Original Lease has been previously
amended by that certain First Amendment to Lease Agreement dated February 1,
2006 (the “First Amendment”), that certain Second Amendment to Lease Agreement
dated May 15, 2009 (the “Second Amendment”), that certain Third Amendment to
Lease Agreement dated February 17, 2010, that certain Fourth Amendment to Lease
Agreement dated January 25, 2011 (the “Fourth Amendment”), that certain Fifth
Amendment to Lease Agreement dated March 26, 2012, that certain Sixth Amendment
to Lease Agreement dated March 26, 2013, and that certain Seventh Amendment to
Lease Agreement dated October 24, 2013 (collectively, the “Lease”). Pursuant to
the Lease, Landlord has leased to Tenant space currently containing
approximately 164,269 rentable square feet (collectively, the “Premises”)
consisting of: (i) approximately 127,124 rentable square feet in the buildings
located at 2160 Gold Street, San Jose, California (“Building D”) and 2190 Gold
Street, San Jose, California (“Building E”) and (ii) approximately 37,145
rentable square feet in the building located at 2100 Gold Street, San Jose,
California (“Building A”). Building A, Building D and Building E are
collectively referred to herein as the “Building”.

B.
Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.
Amendment. Effective as of the date hereof (unless different effective date(s)
is/are specifically referenced in this Section), Landlord and Tenant agree that
the Lease shall be amended in accordance with the following terms and
conditions:

1.1
Building A Lobby Use.

1.1.1
Pursuant to Section 12(a) of the Fourth Amendment, Tenant has placed a reception
desk and phone (the “Reception Desk”) in the lobby of Building A (the “Building
A Lobby”). Notwithstanding anything to the contrary contained in Section 12(a)
of the Fourth Amendment, following Landlord’s commencement of the Conference
Room Construction Work (defined below), Landlord shall remove, at Landlord’s
sole cost and expense, the Reception Desk and any related cabling or data
communication wiring from the Building A Lobby (the “Reception Desk Removal”),
and Tenant shall have no further restoration or removal obligations related to
the Reception Desk.

1.1.2
Upon the Reception Desk Removal, Tenant shall have the non-exclusive right to
install an electronic receptionist (phone), including relating cabling or data




--------------------------------------------------------------------------------



communication wiring and signage (the “Reception Phone”) on the wall of the
Building A Lobby, in the location more particularly shown on Exhibit A attached
hereto. The design, size, color and location of the Reception Phone and the
manner in which it is attached shall be subject to Landlord’s prior approval
(which approval shall not be unreasonably withheld, conditioned or delayed) and
shall be in compliance with all Laws. Landlord shall provide, at Landlord’s sole
cost and expense, the “ring and string” data box, and Tenant shall provide, at
its sole cost and expense, the phone and cabling to the Reception Phone. Tenant,
at its sole cost and expense, shall be responsible for the maintenance, repair
and replacement of the Reception Phone. The Reception Phone shall at all times
remain the property of Tenant and Tenant must remove the Reception Phone at the
expiration or earlier termination of the Lease or, if applicable, prior to the
commencement of the Conference Room Term (defined below). Tenant shall repair
any damage caused by the removal of the Reception Phone and restore the Building
A Lobby to its condition prior to the installation of the Reception Phone.
1.1.3
The first two (2) sentences of Section 12(a) of the Fourth Amendment are hereby
deleted in their entireties and are of no further force or effect.

1.2
Conference Room.

1.2.1
Landlord shall construct a conference room (the “Conference Room”) in the
Building A Lobby in the location shown on Exhibit A attached hereto (the
“Conference Room Construction Work”). Following Landlord’s completion of the
Conference Room Construction Work, Tenant shall have the option (the “Tenant’s
Conference Room Option”), with sixty (60) days prior written notice to Landlord
(the “Conference Room Option Notice”), to lease and convert, at Tenant’s sole
cost and expense, the Conference Room into an exclusive and staffed reception
area for Tenant’s sole and exclusive use (the “Reception Improvements”).

1.2.2
Tenant shall have the right to exercise Tenant’s Conference Room Option if: (i)
Landlord elects to construct the Conference Room; (ii) Landlord receives the
Conference Room Option Notice from Tenant on or before December 31, 2015; (iii)
Tenant is not in default under the Lease beyond any applicable cure periods at
the time that Landlord receives the Conference Room Option Notice; and (iv) the
Lease has not been assigned at the time Landlord receives the Conference Room
Option Notice.

1.2.3
The term for the Conference Room (the “Conference Room Term”) shall commence on
the date that is sixty (60) days following Landlord’s receipt of the Conference
Room Option Notice (the “Conference Room Commencement Date”), and shall end,
unless sooner terminated pursuant to the terms of the Lease, on the Expiration
Date of the Lease, it being the intention of the parties hereto that the term
for the Conference Room and the Term for the Premises shall be coterminous.
Exclusive possession of the Conference Room (including improvements) shall be
delivered to Tenant as of the Conference Room Commencement Date and the
Conference Room (including improvements and personalty, if any) shall be
accepted by Tenant in its “as-built” and “as is” condition and configuration
existing on the date of Landlord’s receipt of the Conference Room




--------------------------------------------------------------------------------



Option Notice (reasonable wear and tear excepted) and Landlord makes no
representation or warranty that the Conference Room shall be adequate for
Tenant’s use. During the Conference Room Term, the Conference Room shall be
considered part of the “Premises”, subject to all the terms and conditions of
this Lease, including, without limitation, Sections 11, 12 (and Tenant shall
provide Landlord with a certificate of insurance evidencing Tenant’s inclusion
of the Conference Room on or before the Conference Room Commencement Date) and
13 of the Original Lease, except that no allowances, credits, abatements or
other concessions (if any) set forth in the Lease for the initial Premises shall
apply to the Conference Room.
1.2.4
Landlord shall not be responsible for Tenant’s furniture, furnishings or
equipment and other trade fixtures and personal property placed in the
Conference Room (collectively, “Personalty”), and Tenant shall be responsible
for maintaining the Conference Room in good condition and repair at Tenant’s
sole cost and expense.

1.2.5
Following delivery of the Conference Room to Tenant, Tenant shall have the right
to perform the Reception Improvements. Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform Reception Improvements in
the Conference Room unless and until Tenant has complied with all of the terms
and conditions of Section 10.1 of the Original Lease, including, without
limitation, approval by Landlord of the final plans for the Reception
Improvements and the contractors to be retained by Tenant to perform such
Reception Improvements. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Conference Room and the placement of Tenant’s furniture,
appliances and equipment) and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Notwithstanding the
foregoing, Tenant shall not be responsible for any legal compliance requirements
arising outside of the Conference Room, including, without limitation, the
Building A Lobby,arising from the initial Reception Improvements. Any other
alterations or improvements to the Conference Room performed by or on behalf of
Tenant following the Conference Room Commencement Date shall be subject to the
terms and conditions of the Lease, including, without limitation, Section 10.1
of the Original Lease, and Tenant shall be responsible for any legal compliance
requirements arising outside the Conference Room caused by such alterations or
improvements. Tenant shall use commercially reasonable efforts to (i) minimize
any disturbance to any other tenants, occupants, licensees or visitors of
Building A during the performance of the Reception Improvements and (ii)
complete the Reception Improvements in a diligent manner once Tenant commences
the construction of the Reception Improvements.

1.2.6
The Reception Improvements shall be and remain the property of Tenant during the
Conference Room Term. Upon the expiration or sooner termination of the
Conference Room Term, the Reception Improvements shall become a part of the
realty and shall belong to Landlord without compensation, and title shall pass
to Landlord under this Lease as by a bill of sale. At the end of the Conference
Room Term or other sooner termination of the Lease, Tenant will peaceably
deliver up to Landlord possession of the Conference Room, together with the
Reception Improvements in the same conditions received or first installed, broom
clean and




--------------------------------------------------------------------------------



free of all debris, excepting only ordinary wear and tear and damage by fire or
other casualty. Tenant must, at Tenant’s sole cost, remove upon expiration of
the Conference Room Term, any and all of Tenant’s Personalty. Personalty not so
removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under the Lease as by a bill of sale, but Tenant
shall remain responsible for the cost of removal and disposal thereof, as well
as any damage caused by such removal.
1.3
Landlord’s Address. Landlord’s address set forth in the Basic Lease Information
of the Original Lease, as amended by Section 5 of the Second Amendment and
Section 10 of the Fourth Amendment, is hereby deleted in its entirety and
replaced with the following:

“ECI FOUR GOLD STREET LLC
c/o Embarcadero Capital Partners
1301 Shoreway Road, Suite 250
Belmont, CA 94002
Attention: John Hamilton


with a copy to:


Mr. Gregory B. Shean
Farella Braun + Martel LLP
The Russ Building, 30th Floor
235 Montgomery Street
San Francisco, CA 94104”
1.4
Rent Payment Address. Notwithstanding anything to the contrary set forth in the
Lease, Landlord’ address for payment of Rent shall be following:

“ECI Four Gold Street LLC
P.O. Box 396098
San Francisco, CA 94139-6098”
1.5
Deletions. Tenant’s Right of First Offer set forth on Exhibit “D” of the First
Amendment, as amended by Section 11 of the Fourth Amendment, is hereby deleted
in its entirety and is of no further force of effect.

1.6
Tenant Entity Name Correction. References to Tenant in the Lease as “TiVo, Inc.,
a Delaware corporation” are in error and the parties hereto acknowledge and
agree that the definition of Tenant is as is stated in this Amendment. TiVo
Inc., a Delaware corporation hereby ratifies the Lease and agrees that it is
bound by all terms and conditions of the Lease as of the original lease
execution date, in the same manner and to the same extent as though the correct
tenant name had been reflected therein.

2.
Miscellaneous.

2.1
This Amendment (including Exhibit A – Location of Reception Phone and Conference
Room) sets forth the entire agreement between the parties with respect to the
matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic




--------------------------------------------------------------------------------



incentives that may have been provided Tenant in connection with entering into
the Lease, unless specifically set forth in this Amendment.
2.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

2.3
This Amendment may be executed and delivered by facsimile in one or more
counterparts, each of which shall constitute one and the same Amendment. If this
Amendment is signed and delivered in such manner, Landlord and Tenant shall
promptly deliver an original signed version to the other. Any digital image copy
of this Amendment (to the extent fully executed and delivered) shall be treated
by the parties as a true and correct original of the same and admissible as best
evidence to the extent permitted by a court of proper jurisdiction.

2.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

2.5
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the Indemnities harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker in connection with this
Amendment. Landlord agrees to indemnify and hold Tenant harmless from all claims
of any brokers claiming to have represented Landlord in connection with this
Amendment

2.6
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
Tenant is not (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an event of default will be deemed to have
occurred, provided, however, that notwithstanding the foregoing, as long as
Tenant is taking reasonable and diligent steps to remedy such situation, and as
long as there is no governmental enforcement action against the Building or the
Landlord, then the same shall not be an event of default unless sixty (60) days
shall have elapsed without remedy of such situation.

2.7
Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” to determine whether the Premises
meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53.




--------------------------------------------------------------------------------



2.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
 
TENANT:
 
LANDLORD:
 
TIVO INC.,
 
ECI FOUR GOLD STREET LLC,
 
a Delaware corporation
 
a Delaware limited liability company
By:
 /s/ Pavel Kovar
By:
ECI Four GRE Gold Street LLC,
a Delaware limited liability company,
sole member
Name:
Pavel Koaver
 
 
Title:
CAO
By:
Embarcadero Capital Investors Four LP,  
a Delaware limited partnership,  
managing member
 
 
By:
ECP Four LLC,
a Delaware limited liability company, general partner
 
 
By:
/s/ John Hamilton
 
 
 
John Hamilton, manager








--------------------------------------------------------------------------------



EXHIBIT A
LOCATION OF RECEPTION PHONE
AND CONFERENCE ROOM

A-

--------------------------------------------------------------------------------



[receptionlayout.jpg]

A-